Citation Nr: 1106377	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-00 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for throat cancer, to include 
cancer of the base of the tongue and of the neck, on a direct 
basis and as secondary to in-service asbestos exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In a 
letter dated on the following day in February 2008, the RO in 
Detroit, Michigan informed the Veteran of that decision.  [Due to 
the location of the Veteran's residence, the jurisdiction of his 
appeal remains with the RO in Detroit, Michigan.]

Although in the substantive appeal the Veteran initially 
requested a personal hearing, he later withdrew his hearing 
request in March 2010.  His hearing request is, therefore, 
considered withdrawn.  38 C.F.R. § 20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.  In this 
regard, the Board notes that, in order for service connection to 
be granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; and 
(3) evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See, e.g., Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In this case, the evidence of record indicates that the Veteran 
has been diagnosed with squamous cell carcinoma of the base of 
the tongue.  See, e.g., a September 2000 private treatment 
record.  In addition, a neck mass was found to be representative 
of metastatic squamous cell carcinoma.  See, e.g., an August 2000 
private surgical pathology report.  The Veteran, through his 
representative, has also argued that he slept "near or around" 
asbestos while stationed on a Naval vessel(s).  See the February 
2010, Statement of Accredited Representative. 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, 
Topic 9b acknowledges that inhalation of asbestos fibers can 
result in cancer of the lung, bronchus, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate).  The 
latent period for the development of disease due to exposure to 
asbestos ranges from 10 to 45 or more years between the first 
exposure and the development of the disease.  M21-1MR, Part IV, 
subpart ii, Chapter 2, Section C, Topic 9d.  

Some of the major occupations involving exposure to asbestos 
include work in shipyards, insulation work, manufacture and 
installation of products such as roofing and flooring materials, 
asbestos cement sheet and pipe products, as well as military 
equipment.  M21-1MR, Part IV, subpart ii, Chapter 2, Section C, 
Topic 9f.  Indeed, a high exposure to asbestos and a high 
prevalence of disease have been shown in insulation and shipyard 
workers.  M21-1MR, Part IV, subpart ii, Chapter 2, Section C, 
Topic 9g.  

The pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive rules.  
Further, there is no presumption that a veteran was exposed to 
asbestos in service.  Dyment v. West, 13 Vet. App. 141 (1999), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, 
with respect to claims involving asbestos exposure, VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-service 
and/or post-service occupational or other asbestos exposure, and 
whether there is a relationship between asbestos exposure and the 
claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988). 

In the current appeal, and specifically in the February 2008 
rating action, the RO conceded the Veteran's in-service exposure 
to asbestos due to his service aboard "numerous ships."  In the 
subsequent statement of the case, however, the RO noted that 
"[t]he evidence available for review has not established 
exposure to asbestos during [the Veteran's] military service."  

Importantly, however, included in the claims folder are service 
personnel records which reflect the Veteran's service aboard 
various vessels during his almost 4-year period of active duty.  
Based on this evidence, and after resolving all doubt in the 
Veteran's favor, the Board concludes that the Veteran was exposed 
to asbestos during his active duty.  

Accordingly, the next matter to be determined is whether the 
currently diagnosed squamous cell carcinoma of the base of the 
tongue and metastatic squamous cell carcinoma of the neck are 
associated with the Veteran's conceded in-service exposure to 
asbestos, or to some other injury or event in service.  In this 
regard, the Board notes that service treatment records indicate 
that the Veteran was treated for a sore throat in January 1966 
and January 1968.  

Of further importance in this regard is the fact that the record 
indicates that the Veteran was a prior heavy smoker who smoked 
1-2 packs of cigarettes per day.  In this regard, the Board 
acknowledges that applicable VA law and regulations prohibit 
service connection for any disability resulting from injury or 
disease attributable to the use of tobacco products for any 
claims filed on or after June 9, 1998.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2010).  [In the present appeal, the 
Veteran filed his claim for service connection for throat 
(including tongue and neck) cancer in July 2007.]

Thus, the Board concludes that a remand of the Veteran's appeal 
is necessary.  The purpose of the remand is to accord the Veteran 
an opportunity to undergo an appropriate VA examination to 
determine the etiology of his cancer.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA 
examination to determine the nature, extent, 
and etiology of the diagnosed squamous cell 
carcinoma of the base of his tongue and the 
diagnosed metastatic squamous cell carcinoma 
of his neck.  The Veteran's claims folder, 
including a copy of this remand, must be made 
available to the examiner.  All indicated 
studies should be conducted.  All pertinent 
pathology should be noted in the examination 
report.  

The Veteran should be asked to provide 
specific information as to his history of 
asbestos exposure before and after service.  
Then, the examiner should opine as to whether 
it is at least as likely as not, i.e., a 
50 percent probability or greater, that the 
diagnosed squamous cell carcinoma of the base 
of the tongue and metastatic squamous cell 
carcinoma of the neck had their clinical 
onset in service or are otherwise related to 
active duty, to include his in-service 
complaints of a sore throat and his conceded 
in-service exposure to asbestos.  If the 
Veteran is found to have had pre-service, or 
post-service, exposure to asbestos, the 
examiner should discuss the effect(s) of such 
nonservice-related exposure to asbestos on 
the Veteran's cancer.  

In addition, if there are other, more likely 
causes of these disabilities (to include the 
Veteran's smoking history), such factor(s) 
should be noted.  

Complete rationale for all opinions expressed 
should be provided.  

2.  Following completion of the above, 
readjudicate the issue of entitlement to 
service connection for throat cancer, to 
include cancer of the base of the tongue and 
of the neck, on a direct basis and as 
secondary to in-service asbestos exposure.  
If the decision remains adverse to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


